DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 2/16/2022.
The claims 1, 3-5, and 9-12 were amended. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A motor comprising: a shaft; a rotor coupled to the shaft; a stator disposed outside the rotor; and a bus bar disposed on the stator, wherein the bus bar includes a terminal connected to a coil of the stator, the terminal includes a first terminal and a second terminal which are separated from each other in a circuit manner, the first terminal includes a first neutral terminal and a plurality of first phase terminals, the second terminal includes a second neutral terminal and a plurality of second phase terminals, first curvature centers of the plurality of first phase terminals are disposed to be different, second curvature centers of the plurality of second phase terminals are disposed to be different, and a position of a curvature center of the first neutral terminal is the same as a position of a curvature center of the second neutral terminal, wherein, when a virtual line passing through the curvature center of the first neutral terminal is referred to as a first reference line and when a virtual line perpendicular to the first reference line and passing through the curvature center of the first neutral terminal is referred to as a second reference line: the first curvature center is disposed at any one side of the first reference line; the second curvature center is disposed at the other side of the first reference line; the first curvature center is disposed at any one side of the second reference line; and the second curvature center is disposed at the other side of the second reference line.”
Claim 9: “A motor comprising: a shaft, a rotor coupled to the shaft; a stator disposed outside the rotor, and a bus bar disposed on the stator, wherein the bus bar includes a terminal connected to a coil of the stator, the terminal includes a first terminal and a second terminal which are separated from each other in a circuit manner, the first terminal includes a first neutral terminal and a plurality of first phase terminals, the second terminal includes a second neutral terminal and a plurality of second phase terminals, first curvature centers of the plurality of first phase terminals are disposed to be different, second curvature centers of the plurality of second phase terminals are disposed to be different, and a position of a curvature center of the first neutral terminal is the same as a position of a curvature center of the second neutral terminal, wherein each of the first phase terminals and the second phase terminals includes: a body; and protruding portions bent from the body in a radial direction with respect to the curvature center of the first neutral terminal , wherein: each of the first phase terminals and the second phase terminals has a multilayer structure; and the protruding portion disposed on a second layer portion is disposed to cross an upper side of the body disposed on a first layer portion.”
Claim 10: “A motor comprising: a shaft; a rotor coupled to the shaft, a stator disposed outside the rotor, and a bus bar disposed on the stator, wherein the bus bar includes a terminal connected to a coil of the stator, the terminal includes a first terminal and a second terminal which are separated from each other in a circuit manner, the first terminal includes a first neutral terminal and a plurality of first phase terminals, the second terminal includes a second neutral terminal and a plurality of second phase terminals, first curvature centers of the plurality of first phase terminals are disposed to be different, second curvature centers of the plurality of second phase terminals are disposed to be different, and a position of a curvature center of the first neutral terminal is the same as a position of a curvature center of the second neutral terminal, wherein each of the first phase terminals and the second phase terminals includes: a body; and protruding portions bent from the body in a radial direction with respect to the curvature center of the first neutral terminal, wherein, when viewed in an axial direction: any one of the protruding portions disposed on any one of the plurality of first phase terminals is disposed between one side end portion of the first neutral terminal and one side end portion of the second neutral terminal; and any one of the protruding portions disposed on any one of the plurality of second phase terminals is disposed between the other side end portion of the first neutral terminal and the other side end portion of the second neutral terminal.”
Shim et al. (US 2015/0076944; English equivalent to CN 104467299 cited in IDS) is cited as relevant prior art related to the claimed invention. However, Shim et al. does not teach all of the limitations of the claimed invention.
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832